Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 28, 2019

                                     No. 04-18-00502-CR

                                      Ronardo FAIRLY,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3148
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
       On December 27, 2018, we suspended the appellate deadlines for the court reporter to file
a supplemental reporter’s record for the sentencing hearing on November 18, 2013. On January
18, 2019, court reporter Maria Fattahi filed the supplemental reporter’s record.
        We REINSTATE the appellate timetable. We ORDER court-appointed appellate counsel
Thomas Lane, SBOT 24087883, to file Appellant’s brief within TWENTY DAYS of the date of
this order.
        Because we have already granted three motions for extension of time to file Appellant’s
brief, NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE APELLANT’S
BRIEF WILL BE GRANTED.
        If Appellant fails to file the brief as ordered, we will immediately and without further
notice abate this appeal and remand the cause to the trial court for an abandonment hearing. See
TEX. R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio
1997, no pet.).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court